United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    August 4, 2003

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 02-30968
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

            versus

     NINA SUE BROYLES,

                                               Defendant-Appellant.




            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 01-CR-35-ALL



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Nina   Sue    Broyles   appeals   her   guilty-plea   conviction     and

sentence for conspiracy to make false statements in violation of 18

U.S.C. §§ 371 and 1001.      Broyles was charged by and plead guilty to

one count of a bill of information and was sentenced to thirty-

three months’ imprisonment and three years’ supervised release.

     Broyles now asserts that the district court erred in denying


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
her presentencing motion to withdraw her guilty plea, that the

appeal-waiver    provision   contained     in    the    plea   agreement    was

invalid, and that she received ineffective assistance of counsel.

     Broyles’s main contention on this appeal is that her guilty

plea was not knowing and voluntary because of misrepresentations

made by the Government. Broyles’s plea agreement put her on notice

that she could receive up to five years’ imprisonment and stated

that there was no agreement between Broyles and the United States

as to the actual sentence that would be imposed by the court.

Broyles signed the agreement, which included a statement that she

fully understood the agreement. Broyles also informed the district

court at arraignment that no one had made her any promises to

entice her to plead guilty.       Unfulfilled expectations of a lighter

sentence do not constitute a fair and just reason for allowing

withdrawal of a guilty plea.         United States v. Badger, 925 F.2d

101, 104 (5th Cir. 1991).        The remaining factors we consider under

Federal   Rule   of   Criminal    Procedure     32(e)   also   do   not   favor

withdrawal of Broyles’s guilty plea.          Considering the totality of

the circumstances, Broyles did not clearly establish a fair and

just reason for withdrawing her guilty plea.             See FED. R. CRIM. P.

32(e); United States v. Brewster, 137 F.3d 853, 857-58 (5th Cir.

1998). We therefore conclude that the district court did not abuse

its discretion in denying Broyles’s motion to withdraw her guilty

plea.   See Brewster, 137 F.3d at 857.


                                      2
      Broyles also raises several sentencing issues. As part of her

plea agreement, however, Broyles agreed to waive her right to

appeal her sentence except in two limited circumstances, namely, in

the case of a sentence that exceeded the statutory maximum, or in

the case of an upward departure from the applicable guidelines as

determined by the district court.        Neither of those circumstances

are present here.     The record indicates that Broyles’s waiver of

her right to appeal her sentence in her plea agreement was knowing

and voluntary and, therefore, enforceable.        See United States v.

Portillo, 18 F.3d 290, 292 (5th Cir. 1994).

      Broyles also argues that she received ineffective assistance

of counsel during the (post-plea) presentencing and the sentencing

phases of her case.      A knowing and voluntary waiver of appeal,

however, also bars claims of ineffective assistance of counsel at

sentencing.     See United States v. White, 307 F.3d 336, 343 (5th

Cir. 2002).    Because Broyles does not directly allege (and did not

below) that any ineffective assistance of counsel affected the plea

or the plea agreement, she is barred by the provisions of her plea

agreement     from   raising,   on   direct   appeal,   any   claim   of

ineffectiveness of counsel in connection with her sentence.           See

id.   Moreover, even if she were not so barred, Broyles’s claim of

ineffective assistance of counsel cannot be resolved on direct

appeal since it was not first raised in the district court.      United

States v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).       The district


                                     3
court did not make any factual findings regarding allegations of

ineffective assistance at sentencing, and analysis of these claims

would require speculation by this court as to the reasons for

counsel’s alleged acts and omissions. See United States v. Kizzee,

150 F.3d 497, 503 (5th Cir. 1998).   Broyles’s waiver of her right

to appeal, however, did not expressly extend to waiving her right

to petition for a writ of habeas corpus or for relief under 28

U.S.C. § 2255.   Cf. White, 307 F.3d at 337.   We therefore decline

to reach the merits of Broyles’s ineffective assistance of counsel

claim, but do so without prejudice to whatever right, if any, she

may have (an issue we do not resolve) to present this matter to the

district court via a motion under 28 U.S.C. § 2255.     See United

States v. Route, 104 F.3d 59, 64-65 (5th Cir. 1997).

                             AFFIRMED.




                                 4